Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, the phrase “its arm” is indefinite and vague. It is unclear what structure is encompassed by such language.
In claim 5, line 2, the phrase “its arm” is indefinite and vague. It is unclear what structure is encompassed by such language.
In claim 6, line 2, the phrase “its arm” is indefinite and vague. It is unclear what structure is encompassed by such language.
In claim 7, lines 6 and 7, the phrase “their arm” is indefinite and vague. It is unclear what structure is encompassed by such language.
In claim 11, line 2, the phrase “its arm” is indefinite and vague. It is unclear what structure is encompassed by such language.
In claim 12, line 2, the phrase “its arm” is indefinite and vague. It is unclear what structure is encompassed by such language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (5,358,470).
Claim 1, Johnson discloses an apparatus, comprising:
an article of clothing worn by a user (harness or belt 4); and

It is noted:                     
The preamble -- A sports ball throwing training apparatus -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 3, Johnson shows the arm sleeve (10) comprises a strip of hook and loop material (32, 34) for attaching to the article of clothing (4; figure 1).
Claim 4, Johnson shows the article of clothing (4) comprises a T-shirt (the broadest reasonable interpretation of T-shirt would include harness shown in figure 7) overlaid with hook and loop material (12, 14) for attachment with the strip of hook and loop material (32, 34) on the arm sleeve (10).
Claim 5, Johnson shows the arm sleeve (10) is configured to remain coupled to the article of clothing.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 6, Johnson shows the arm sleeve (10) is configured to detach from the article of clothing.
It is noted:                     
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).



Claim 7, Johnson discloses an apparatus comprising:
a waistband (harness or belt 4) adapted to be worn around the waist of a user; and
an elongated sleeve (wrist support 10) detachably coupled (VELCRO fastener material 32, 34) to the waistband (4), the sleeve forming a hollowed interior for receiving and encompassing a portion of the user’s arm (figures 1 and 7).
It is noted:                     
The preamble -- A sports ball throwing training apparatus -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

Claim 9, Johnson shows the arm sleeve (10) comprises a strip of hook and loop material (32, 34) for attaching to a portion of the waistband (4; figure 1).
Claim 10, Johnson shows the waistband (10) is overlaid with hook and loop material (12) for attachment with the strip of hook and loop material (32, 34) on the arm sleeve (10).
Claim 11, Johnson shows the arm sleeve (10) is configured to remain coupled to the waistband.
It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).

It is noted:                     
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (see MPEP 2114 [R-1]   Apparatus and Article Claims - Functional Language).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (5,358,470) in view of 
Claim 2, Johnson shows the arm sleeve (10) is made of elastic fabric webbing 30. Johnson discloses the claimed device with the exception of the material i.e. neoprene.  It would have been obvious to one having ordinary skill in the art to have formed Johnson’s sleeve from a material such as neoprene, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Claim 8, Johnson shows the arm sleeve (10) is made of elastic fabric webbing 30. Johnson discloses the claimed device with the exception of the material i.e. neoprene.  It would have been obvious to one having ordinary skill in the art to have formed Johnson’s sleeve from a material such as neoprene, since the selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
09 February 2022